Exhibit 10.1

 

CHANGE IN CONTROL SEVERANCE AGREEMENT

Paul B. Carousso

CHANGE IN CONTROL SEVERANCE AGREEMENT (the “Agreement”) dated May 10, 2007 by
and among Visant Holding Corp., a Delaware corporation (the “Company”), Visant
Corporation, a Delaware corporation (the “Employer”) and Paul B. Carousso
(“Executive”).

The Company and Employer desire to induce Executive to remain in employment by
providing Executive protection in the event of a termination of Executive’s
employment in certain circumstances, and Executive desires to continue to be
employed by the Employer and to accept such protection.

In consideration of the promises and mutual covenants contained herein and for
other good and valuable consideration, the parties agree as follows:


1.                                       TERM.  THIS AGREEMENT SHALL BE
EFFECTIVE FOR A PERIOD COMMENCING ON THE DATE OF THIS AGREEMENT AND ENDING AT
11:59 P.M. ON DECEMBER 31, 2009 (THE “INITIAL TERM”); PROVIDED, HOWEVER, THAT
COMMENCING WITH JANUARY 1, 2010 AND ON EACH ANNIVERSARY THEREOF (EACH, AN
“EXTENSION DATE”), THE INITIAL TERM SHALL AUTOMATICALLY BE EXTENDED FOR AN
ADDITIONAL TWELVE (12) MONTH PERIOD, UNLESS THE COMPANY OR EXECUTIVE PROVIDES
THE OTHER PARTY HERETO PRIOR WRITTEN NOTICE 90 DAYS BEFORE THE NEXT EXTENSION
DATE THAT THE TERM OF THIS AGREEMENT SHALL NOT BE SO EXTENDED (THE INITIAL TERM
AND ANY ANNUAL EXTENSIONS OF THE TERM OF THIS AGREEMENT, TOGETHER, THE “TERM”). 
NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT SHALL, IF IN EFFECT ON THE DATE OF
A CHANGE IN CONTROL (AS DEFINED IN SECTION 3 BELOW), REMAIN IN EFFECT FOR TWO
YEARS FOLLOWING A CHANGE IN CONTROL.


2.                                       TERMINATION OF EMPLOYMENT.


A.                                       SUBJECT TO (A) EXECUTIVE’S EXECUTION,
DELIVERY AND NON-REVOCATION OF A SEVERANCE AGREEMENT, INCLUDING A GENERAL WAIVER
AND RELEASE OF CLAIMS AGAINST THE COMPANY AND ITS AFFILIATES IN A FORM
REASONABLY ACCEPTABLE TO THE EMPLOYER AND (B) CONTINUED COMPLIANCE WITH THE
RESTRICTIVE COVENANTS TO WHICH EXECUTIVE IS OTHERWISE BOUND, IF, DURING THE
TERM, EXECUTIVE’S EMPLOYMENT WITH THE EMPLOYER IS TERMINATED AT ANY TIME UPON
THE EFFECTIVENESS OF, OR WITHIN TWO YEARS FOLLOWING, A CHANGE OF CONTROL BY (X)
THE COMPANY OR THE EMPLOYER WITHOUT CAUSE OR (Y) EXECUTIVE FOR GOOD REASON (AS
EACH SUCH TERM IS DEFINED IN SECTION 3 BELOW),  EXECUTIVE SHALL BE ENTITLED TO
RECEIVE FROM THE EMPLOYER:


(I)                                                  A CASH SEVERANCE PAYMENT
EQUAL TO ONE (1) TIMES THE SUM OF: (X) EXECUTIVE’S ANNUAL RATE OF BASE SALARY,
AS IN EFFECT IMMEDIATELY PRIOR TO THE DATE ON WHICH SUCH TERMINATION OCCURS
(WITHOUT GIVING EFFECT TO ANY REDUCTION GIVING RISE TO GOOD REASON) AND (Y) AN
AMOUNT EQUAL TO THE HIGHER OF (A) EXECUTIVE’S ANNUAL CASH BONUS FOR THE FISCAL
YEAR OF TERMINATION ASSUMING PAYMENT OF THE BONUS AT THE RATE AT WHICH EXECUTIVE
WOULD BE ENTITLED IF THE TARGET THRESHOLD UNDER THE BONUS PLAN HAD BEEN ACHIEVED
(WITHOUT GIVING EFFECT TO ANY REDUCTION GIVING RISE TO GOOD REASON) OR (B) AN
AMOUNT EQUAL TO THE AVERAGE PERCENTAGE BONUS RATE ACTUALLY EARNED BY EXECUTIVE
IN RESPECT OF THE TWO FISCAL YEARS PRIOR TO THE FISCAL YEAR OF TERMINATION
APPLIED TO EXECUTIVE’S ANNUAL RATE OF BASE SALARY, AS IN EFFECT IMMEDIATELY
PRIOR TO THE DATE ON

1


--------------------------------------------------------------------------------



WHICH SUCH TERMINATION OCCURS (WITHOUT GIVING EFFECT TO ANY REDUCTION GIVING
RISE TO GOOD REASON), PAYABLE IN EQUAL INSTALLMENTS IN ACCORDANCE WITH THE
NORMAL PAYROLL PRACTICES OF THE EMPLOYER OVER THE TWELVE (12) MONTH PERIOD
FOLLOWING THE LAST DAY EXECUTIVE WAS ACTIVELY EMPLOYED BY THE EMPLOYER (SUCH
TWELVE (12) MONTH PERIOD, THE “SEVERANCE PERIOD”); PROVIDED, HOWEVER, THAT SUCH
PAYMENT SHALL BE IN LIEU OF NOTICE OR ANY OTHER SEVERANCE BENEFITS TO WHICH
EXECUTIVE MIGHT OTHERWISE BE ENTITLED, EXCEPT AS MAY BE REQUIRED BY APPLICABLE
LAW;


(II)                                               AN AMOUNT EQUAL TO THE ANNUAL
CASH BONUS THAT EXECUTIVE WOULD HAVE RECEIVED IN ACCORDANCE WITH THE TERMS OF
THE APPLICABLE BONUS PLAN ASSUMING THE TARGET THRESHOLD UNDER SUCH PLAN HAD BEEN
ACHIEVED (WITHOUT GIVING EFFECT TO ANY REDUCTION GIVING RISE TO GOOD REASON), IF
EXECUTIVE HAD REMAINED EMPLOYED BY THE EMPLOYER THROUGH THE END OF THE FISCAL
YEAR OF THE EMPLOYER IN WHICH SUCH TERMINATION OCCURS, PAID AT SUCH TIME AS THE
BONUS WOULD OTHERWISE HAVE BEEN PAID TO EXECUTIVE UNDER THE TERMS OF SUCH PLAN;
PROVIDED, HOWEVER, THAT, IF EXECUTIVE’S EMPLOYMENT TERMINATES PRIOR TO SEPTEMBER
30 OF A GIVEN YEAR, SUCH AMOUNT SHALL BE MULTIPLIED BY THE PRO-RATE FACTOR (AS
DEFINED IN SECTION 3 BELOW) (AS APPLICABLE TO EXECUTIVE’S EMPLOYMENT WITH THE
EMPLOYER);


(III)                                            ALL EARNED AND UNPAID AND/OR
VESTED, NONFORFEITABLE AMOUNTS OWING OR ACCRUED AT THE DATE OF EXECUTIVE’S
TERMINATION OF EMPLOYMENT (INCLUDING ANY EARNED BUT UNPAID BASE SALARY,
VACATION, AND ANY ANNUAL CASH BONUS THAT IS EARNED BY EXECUTIVE BUT UNPAID AS OF
THE DATE OF TERMINATION FOR ANY PREVIOUSLY COMPLETED FISCAL YEAR) UNDER ANY
COMPENSATION AND BENEFIT PLANS, PROGRAMS, AND ARRANGEMENTS OF THE COMPANY AND
ITS AFFILIATES IN WHICH EXECUTIVE THERETOFOR PARTICIPATED, INCLUDING, WITHOUT
LIMITATION, AS A RESULT OF A “CHANGE IN CONTROL” (AS MAY BE DEFINED UNDER THE
RESPECTIVE PLAN OR PROGRAM), PAYABLE IN ACCORDANCE WITH THE TERMS AND CONDITIONS
OF THE PLANS, PROGRAMS, AND ARRANGEMENTS (AND AGREEMENTS AND DOCUMENTS
THEREUNDER) PURSUANT TO WHICH SUCH COMPENSATION AND BENEFITS WERE GRANTED OR
ACCRUED; AND


(IV)                                           REIMBURSEMENT FOR ANY
UNREIMBURSED BUSINESS EXPENSES PROPERLY INCURRED BY EXECUTIVE IN ACCORDANCE WITH
THE EMPLOYER’S POLICY PRIOR TO THE TERMINATION DATE.

In addition, the Employer shall permit Executive (and those of Executive’s
dependents enrolled at the time of Executive’s termination of employment, if
any) to continue the coverage of Executive’s group health benefits in accordance
with the terms and conditions of the applicable group health benefit plan(s), as
they may be replaced or changed from time to time, through the earlier of (i)
the end of the Severance Period and (ii) the date on which Executive receives
comparable group health benefits from any subsequent employer (such period, the
“Benefits Continuation Period”).  Effective as of the first day of the month
following the month of Executive’s termination of employment, Executive (and
those of Executive’s dependents enrolled at the time of such termination of
employment, if any) will have the right to continue group health benefit
coverage subject to and in accordance with the terms and conditions of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) by
exercising the COBRA continuation privileges, if any, as provided by law.

2


--------------------------------------------------------------------------------


During the Benefits Continuation Period, the Employer agrees to pay the premium
for such coverage over and above the then-active employee contribution for group
health benefits coverage (as such premiums may change from time to time) for
Executive and Executive’s enrolled dependents (the “COBRA Subsidy”) and
Executive shall be responsible for paying the balance of the premium above the
COBRA Subsidy (i.e., the active employee premium amount).  The continued
coverage will be subject to the terms and conditions of the group health benefit
plan(s) that apply to active employees generally, including the Employer’s right
to amend and terminate such plan(s).  Following the Benefits Continuation
Period, Executive and Executive’s dependents, to the extent they are enrolled in
the group health benefit plan(s) at the conclusion of the Benefits Continuation
Period, will have the right to continue their coverage pursuant to and in
accordance with the terms and conditions of COBRA for the remainder of the
applicable COBRA period, subject to, among other things, payment of the full
COBRA premium for Executive and/or Executive’s covered dependents.
 Notwithstanding the foregoing, in the event that (x) such continued coverage is
not permissible under the terms of such plan(s) or (y) such plan(s) are
terminated, the Employer shall, in lieu of providing such coverage, pay
Executive (on an after-tax basis) an amount equal to the COBRA Subsidy the
Employer would have otherwise paid on Executive’s behalf for such coverage
during the Benefits Continuation Period.


B.                                      FOLLOWING EXECUTIVE’S TERMINATION OR
RESIGNATION (AS THE CASE MAY BE), EXCEPT AS SET FORTH IN THIS SECTION 2 AND
SECTION 5 BELOW, EXECUTIVE SHALL HAVE NO FURTHER RIGHTS TO ANY OTHER
COMPENSATION OR BENEFITS UNDER THIS AGREEMENT OR ANY OTHER SEVERANCE PLAN OR
ARRANGEMENT MAINTAINED BY THE COMPANY OR ANY OF ITS AFFILIATES, EXCEPT AS
OTHERWISE PROVIDED UNDER ANY STOCK OPTION OR MANAGEMENT STOCKHOLDER’S AGREEMENT
ENTERED INTO BY AND BETWEEN EXECUTIVE AND THE COMPANY OR ANY OF ITS AFFILIATES.


3.                                       DEFINITIONS. FOR PURPOSES OF THIS
AGREEMENT:


A.                                   “AFFILIATE” SHALL MEAN WITH RESPECT TO ANY
PERSON, ANY ENTITY DIRECTLY OR INDIRECTLY CONTROLLING, CONTROLLED BY OR UNDER
COMMON CONTROL WITH SUCH PERSON.


B.                                      “BOARD” SHALL MEAN THE BOARD OF
DIRECTORS OF THE COMPANY.


C.                                       “CAUSE” SHALL MEAN “CAUSE” AS SUCH TERM
MAY BE DEFINED IN ANY EMPLOYMENT AGREEMENT BETWEEN EXECUTIVE AND THE EMPLOYER OR
ANY OF ITS AFFILIATES (THE “EMPLOYMENT AGREEMENT”) OR, IF THERE IS NO SUCH
EMPLOYMENT AGREEMENT, “CAUSE” SHALL MEAN, AS DETERMINED IN THE REASONABLE GOOD
FAITH JUDGMENT OF THE EMPLOYER OR ANY OF ITS AFFILIATES, AS APPLICABLE:


(I)                                 EXECUTIVE’S WILLFUL AND CONTINUED FAILURE TO
PERFORM EXECUTIVE’S MATERIAL DUTIES WITH RESPECT TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES WHICH CONTINUES BEYOND TEN (10) DAYS AFTER A WRITTEN DEMAND FOR
SUBSTANTIAL PERFORMANCE IS DELIVERED TO EXECUTIVE BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES (THE “CURE PERIOD”);


(II)                              THE WILLFUL OR INTENTIONAL ENGAGING BY
EXECUTIVE IN CONDUCT THAT CAUSES MATERIAL AND DEMONSTRABLE INJURY, MONETARILY OR
OTHERWISE, TO THE COMPANY, THE INVESTORS OR THEIR RESPECTIVE AFFILIATES;

3


--------------------------------------------------------------------------------



(III)                         THE COMMISSION BY EXECUTIVE OF A CRIME
CONSTITUTING (A) A FELONY UNDER THE LAWS OF THE UNITED STATES OR ANY STATE
THEREOF OR (B) A MISDEMEANOR INVOLVING MORAL TURPITUDE; OR


(IV)                          A MATERIAL BREACH OF BY EXECUTIVE OF THIS
AGREEMENT OR OTHER AGREEMENTS, INCLUDING, WITHOUT LIMITATION, ENGAGING IN ANY
ACTION IN BREACH OF RESTRICTIVE COVENANTS, HEREIN OR THEREIN, THAT CONTINUES
BEYOND THE CURE PERIOD (TO THE EXTENT THAT, IN THE BOARD’S REASONABLE JUDGMENT,
SUCH BREACH CAN BE CURED).

d.                                      “Code” shall mean the Internal Revenue
Code of 1986, as amended.

e.                                       “Change in Control” shall mean (i) the
sale (in one transaction or a series of transactions) of all or substantially
all of the assets of the Company to an Unaffiliated Person (as defined below);
(ii) a sale (in one transaction or a series of transactions) resulting in more
than 50% of the voting stock of the Company being held by an Unaffiliated
Person; (iii) a merger, consolidation, recapitalization or reorganization of the
Company with or into an Unaffiliated Person; if and only if any such event
listed in clauses (i) through (iii) above results in the inability of the
Investors, or any member or members of the Investors, to designate or elect a
majority of the Board (or the board of directors of the resulting entity or its
parent company).  For purposes of this definition, the term “Unaffiliated
Person” means any Person or “group” (as such term is defined in Sections
13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, as amended) who is
not (x) an Investor or any member of the Investors, (y) an Affiliate of any
Investor or any member of any Investor, or (z) an entity in which any Investor,
or any member of any Investor holds, directly or indirectly, a majority of the
economic interests in such entity.


F.                                         “GOOD REASON” SHALL MEAN “GOOD
REASON” AS SUCH TERM IS DEFINED IN THE EMPLOYMENT AGREEMENT, OR IF THERE IS NO
SUCH EMPLOYMENT AGREEMENT, “GOOD REASON” SHALL MEAN:


(I)                                 A REDUCTION IN EXECUTIVE’S BASE SALARY OR
ANNUAL INCENTIVE COMPENSATION (OTHER THAN A GENERAL REDUCTION IN BASE SALARY
THAT AFFECTS ALL MEMBERS OF SENIOR MANAGEMENT IN SUBSTANTIALLY THE SAME
PROPORTIONS, PROVIDED THAT EXECUTIVE’S BASE SALARY IS NOT REDUCED BY MORE THAN
10%);


(II)                              A SUBSTANTIAL REDUCTION OR ADVERSE CHANGE IN
EXECUTIVE’S DUTIES AND RESPONSIBILITIES;


(III)                           A TRANSFER OF EXECUTIVE’S PRIMARY WORKPLACE BY
MORE THAN FIFTY MILES FROM THE CURRENT WORKPLACE;


(IV)                            FAILURE OF THE COMPANY OR THE EMPLOYER TO COMPLY
WITH AND SATISFY SECTION 7(D) OF THIS AGREEMENT; OR


(V)                               FAILURE OF THE COMPANY, THE EMPLOYER OR ANY
SUCCESSOR TO MAINTAIN THE AGREEMENT FOR A TWO YEAR PERIOD FOLLOWING A CHANGE IN
CONTROL.

4


--------------------------------------------------------------------------------



AND PROVIDED, FURTHER, THAT “GOOD REASON” SHALL CEASE TO EXIST FOR ANY SUCH
EVENT ON THE 90TH DAY FOLLOWING THE LATER OF ITS OCCURRENCE OR EXECUTIVE’S
KNOWLEDGE THEREOF, UNLESS EXECUTIVE HAS GIVEN THE EMPLOYER OR ANY OF ITS
AFFILIATES, AS APPLICABLE, WRITTEN NOTICE OF “GOOD REASON” PRIOR TO SUCH DATE.

g.                                  “Investors” shall mean Fusion Acquisition
LLC, a Delaware limited liability company, and DLJ Merchant Banking Partners
III, L.P., DLJ Offshore Partners III-1, C.V., DLJ Offshore Partners III-2, C.V.,
DLJ Offshore Partners III, C.V., DLJ MB Partners III GmbH & Co. KG, Millennium
Partners II, L.P. and MBP III Plan Investors, L.P.

h.                                  “Person” shall mean “person,” as such term
is used for purposes of Sections 13(d)(3) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended.

i.                                      “Pro-Rate Factor” shall mean a fraction,
(i) the numerator of which is equal to the number of days that Executive is
employed by the Employer during the fiscal year in which Executive’s employment
terminates, and (ii) the denominator of which is the number of days in such
fiscal year.


4.                                       NOTICE OF TERMINATION.  ANY PURPORTED
TERMINATION OF EMPLOYMENT BY THE EMPLOYER OR ANY OF ITS AFFILIATES, AS
APPLICABLE, OR BY EXECUTIVE (OTHER THAN DUE TO EXECUTIVE’S DEATH) SHALL BE
COMMUNICATED BY WRITTEN NOTICE OF TERMINATION TO THE OTHER PARTY HERETO IN
ACCORDANCE WITH SECTION 7(F) HEREOF.  FOR PURPOSES OF THIS AGREEMENT, A “NOTICE
OF TERMINATION” SHALL MEAN A NOTICE WHICH SHALL INDICATE THE SPECIFIC
TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON AND THE DATE OF TERMINATION,
AND SHALL SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO
PROVIDE A BASIS FOR TERMINATION OF EMPLOYMENT UNDER THE PROVISION SO INDICATED.


5.                                       ARBITRATION.  ANY DISPUTE ARISING OUT
OF OR ASSERTING BREACH OF THIS AGREEMENT SHALL BE EXCLUSIVELY RESOLVED BY
BINDING STATUTORY ARBITRATION IN ACCORDANCE WITH THE EMPLOYMENT DISPUTE
RESOLUTION RULES OF THE AMERICAN ARBITRATION ASSOCIATION.  SUCH ARBITRATION
PROCESS SHALL TAKE PLACE IN NEW YORK, NEW YORK.  A COURT OF COMPETENT
JURISDICTION MAY ENTER JUDGMENT UPON THE ARBITRATOR’S AWARD.  EACH PARTY SHALL
PAY THE COSTS AND EXPENSES OF ARBITRATION (INCLUDING FEES AND DISBURSEMENTS OF
COUNSEL) INCURRED BY SUCH PARTY IN CONNECTION WITH ANY DISPUTE ARISING OUT OF OR
ASSERTING BREACH OF THIS AGREEMENT.


6.                                       SECTION 409A.  IF ANY PROVISION OF THIS
AGREEMENT (OR OF ANY AWARD OF COMPENSATION, INCLUDING EQUITY COMPENSATION OR
BENEFITS) WOULD CAUSE EXECUTIVE TO INCUR ANY ADDITIONAL TAX OR INTEREST UNDER
SECTION 409A OF THE CODE OR ANY REGULATIONS OR TREASURY GUIDANCE PROMULGATED
THEREUNDER, THE COMPANY SHALL, AFTER CONSULTING WITH EXECUTIVE, REFORM SUCH
PROVISION TO COMPLY WITH SECTION 409A OF THE CODE; PROVIDED THAT THE COMPANY
AGREES TO MAINTAIN, TO THE MAXIMUM EXTENT PRACTICABLE, THE ORIGINAL INTENT AND
ECONOMIC BENEFIT TO EXECUTIVE OF THE APPLICABLE PROVISION WITHOUT VIOLATING THE
PROVISIONS OF SECTION 409A OF THE CODE.


NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IF AT THE TIME OF EXECUTIVE’S
TERMINATION OF EMPLOYMENT WITH THE EMPLOYER OR ANY OF ITS AFFILIATES EXECUTIVE
IS A “SPECIFIED EMPLOYEE” AS DEFINED IN SECTION 409A OF THE CODE AND THE
DEFERRAL OF THE COMMENCEMENT OF ANY PAYMENTS OR

5


--------------------------------------------------------------------------------



BENEFITS OTHERWISE PAYABLE HEREUNDER AS A RESULT OF SUCH TERMINATION OF
EMPLOYMENT IS NECESSARY IN ORDER TO PREVENT ANY ACCELERATED OR ADDITIONAL TAX
UNDER SECTION 409A OF THE CODE, THEN THE EMPLOYER WILL DEFER THE COMMENCEMENT OF
THE PAYMENT OF ANY SUCH PAYMENTS OR BENEFITS HEREUNDER (WITHOUT ANY REDUCTION IN
SUCH PAYMENTS OR BENEFITS ULTIMATELY PAID OR PROVIDED TO EXECUTIVE) UNTIL THE
DATE THAT IS SIX MONTHS FOLLOWING EXECUTIVE’S TERMINATION OF EMPLOYMENT WITH THE
EMPLOYER OR ANY OF ITS AFFILIATES (OR THE EARLIEST DATE AS IS PERMITTED UNDER
SECTION 409A OF THE CODE).


7.                                       MISCELLANEOUS.


A.                                       GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF NEW YORK FOR AGREEMENTS
FULLY PERFORMED WITHIN THE STATE.


B.                                      ENTIRE AGREEMENT/AMENDMENTS.  THIS
AGREEMENT CONTAINS THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER CONTAINED HEREIN, AND DURING THE TERM SUPERSEDES ALL PRIOR
AGREEMENTS, PROMISES, WARRANTIES, COVENANTS OR UNDERTAKINGS BETWEEN THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREIN.  THIS AGREEMENT MAY NOT BE ALTERED,
MODIFIED, OR AMENDED EXCEPT BY WRITTEN INSTRUMENT SIGNED BY THE PARTIES HERETO.


C.                                       NO WAIVER; SEVERABILITY.  THE FAILURE
OF A PARTY TO INSIST UPON STRICT ADHERENCE TO ANY TERM OF THIS AGREEMENT ON ANY
OCCASION SHALL NOT BE CONSIDERED A WAIVER OF SUCH PARTY’S RIGHTS OR DEPRIVE SUCH
PARTY OF THE RIGHT THEREAFTER TO INSIST UPON STRICT ADHERENCE TO THAT TERM OR
ANY OTHER TERM OF THIS AGREEMENT.  IN THE EVENT THAT ANY ONE OR MORE OF THE
PROVISIONS OF THIS AGREEMENT SHALL BE OR BECOME INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS OF THIS AGREEMENT SHALL NOT BE AFFECTED THEREBY AND SHALL
REMAIN IN FULL FORCE AND EFFECT.


D.                                      SUCCESSOR; BINDING AGREEMENT.  THIS
AGREEMENT SHALL INURE TO AND BE BINDING UPON ANY SUCCESSOR OR ASSIGN OF THE
COMPANY OR THE EMPLOYER (AND SUCH SUCCESSOR OR ASSIGN SHALL HEREAFTER BE DEEMED
THE “COMPANY” OR “EMPLOYER” AS THE CASE MAY BE).  THE COMPANY AND THE EMPLOYER
SHALL ASSIGN THIS AGREEMENT AND ITS RESPECTIVE OBLIGATIONS HEREUNDER TO ANY
SUCCESSOR OR ASSIGN THEREOF, WHETHER BY MERGER, CONSOLIDATION, SALE OF
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS OR CAPITAL STOCK OR OTHERWISE, AND THE
COMPANY AND THE EMPLOYER SHALL REQUIRE ANY SUCCESSOR OR ASSIGN TO EXPRESSLY
ASSUME AND AGREE TO PERFORM THE RESPECTIVE OBLIGATIONS OF THE COMPANY AND THE
EMPLOYER HEREUNDER IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY
AND THE EMPLOYER WOULD BE REQUIRED TO PERFORM IT IF NO SUCH TRANSFER OR
ASSIGNMENT HAD TAKEN PLACE.  ANY ASSIGNMENT OR TRANSFER OF THIS AGREEMENT NOT IN
COMPLIANCE WITH THE FOREGOING SHALL BE VOID AND OF NO FORCE AND EFFECT. THIS
AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY EXECUTIVE AND
EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS,
SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.  IF EXECUTIVE SHOULD DIE
WHILE ANY AMOUNT WOULD STILL BE PAYABLE TO EXECUTIVE HEREUNDER HAD EXECUTIVE
CONTINUED TO LIVE, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED HEREIN, SHALL BE
PAID IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO EXECUTIVE’S DEVISEE,
LEGATEE OR OTHER DESIGNEE OR, IF THERE IS NO SUCH DESIGNEE, TO EXECUTIVE’S
ESTATE.

6


--------------------------------------------------------------------------------



E.                                       SPENDTHRIFT PROVISION.  NO RIGHT OR
INTEREST OF EXECUTIVE UNDER THIS AGREEMENT MAY BE ASSIGNED, TRANSFERRED OR
ALIENATED, IN WHOLE OR IN PART, EITHER DIRECTLY OR BY OPERATION OF LAW, AND NO
SUCH RIGHT OR INTEREST SHALL BE LIABLE FOR OR SUBJECT TO ANY DEBT, OBLIGATION OR
LIABILITY OF EXECUTIVE.


F.                                         NOTICE.  FOR THE PURPOSE OF THIS
AGREEMENT, NOTICES AND ALL OTHER COMMUNICATIONS PROVIDED FOR IN THE AGREEMENT
SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED
BY HAND OR OVERNIGHT COURIER OR THREE DAYS AFTER IT HAS BEEN MAILED BY UNITED
STATES REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED TO
THE RESPECTIVE ADDRESSES SET FORTH BELOW IN THIS AGREEMENT, OR TO SUCH OTHER
ADDRESS AS EITHER PARTY MAY HAVE FURNISHED TO THE OTHER IN WRITING IN ACCORDANCE
HEREWITH, EXCEPT THAT NOTICE OF CHANGE OF ADDRESS SHALL BE EFFECTIVE ONLY UPON
RECEIPT.

If to the Company or the Employer:

Visant Holding Corp.

357 Main Street

Armonk, New York 10504

Attention: General Counsel

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company and its subsidiaries.


G.                                      WITHHOLDING TAXES.  THE EMPLOYER MAY
WITHHOLD FROM ANY AMOUNTS PAYABLE UNDER THIS AGREEMENT SUCH FEDERAL, STATE AND
LOCAL TAXES AS MAY BE REQUIRED TO BE WITHHELD PURSUANT TO ANY APPLICABLE LAW OR
REGULATION.


H.                                      NO MITIGATION.  EXECUTIVE SHALL NOT BE
REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT PROVIDED FOR IN THIS AGREEMENT BY
SEEKING OTHER EMPLOYMENT OR OTHERWISE, NOR SHALL THE AMOUNT OF ANY PAYMENT OR
BENEFIT PROVIDED FOR IN THIS AGREEMENT BE REDUCED BY ANY COMPENSATION EARNED BY
EXECUTIVE AS THE RESULT OF EMPLOYMENT BY ANOTHER EMPLOYER, BY RETIREMENT
BENEFITS, BY OFFSET AGAINST ANY AMOUNT CLAIMED TO BE OWED BY EXECUTIVE TO THE
COMPANY OR ANY OF ITS AFFILIATES OR OTHERWISE, EXCEPT TO THE EXTENT EXPRESSLY
PROVIDED IN SECTION 2(A) WITH RESPECT TO THE PROVISION OF GROUP HEALTH BENEFITS.


I.                                          SURVIVAL.  ANY PROVISION HEREUNDER
THAT REQUIRES PERFORMANCE BEYOND THE TERMINATION OF THIS AGREEMENT, AND THE
COMPANY’S, THE EMPLOYER’S AND EXECUTIVE’S OBLIGATIONS THEREUNDER, SHALL SURVIVE
ANY TERMINATION OF THIS AGREEMENT.


J.                                          EMPLOYMENT AT WILL.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, EXECUTIVE’S EMPLOYMENT WITH THE
EMPLOYER OR ANY OF ITS AFFILIATES IS NOT FOR ANY SPECIFIED TERM AND MAY BE
TERMINATED BY EXECUTIVE OR THE EMPLOYER OR ANY OF ITS AFFILIATES AT ANY TIME,
FOR ANY REASON, WITHOUT LIABILITY EXCEPT AS PROVIDED HEREIN OR AS REQUIRED BY
LAW.

7


--------------------------------------------------------------------------------



I.                                          COUNTERPARTS.  THIS AGREEMENT MAY BE
SIGNED IN COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME EFFECT
AS IF THE SIGNATURES THERETO AND HERETO WERE UPON THE SAME INSTRUMENT.

[Signatures on next page]

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

VISANT HOLDING CORP.

 

 

By:

  /s/ Marc L. Reisch

 

 

Title: President and Chief Executive Officer

 

 

VISANT CORPORATION

 

 

By:

  /s/ Marc L. Reisch

 

 

Title: President and Chief Executive Officer

 

  /s/ Paul B. Carousso

 

Paul B. Carousso

 


--------------------------------------------------------------------------------